Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
2.	Applicant's arguments filed 22 October 2020 have been fully considered but they are not persuasive. 
	I.	The Applicant argues, on page 7, lines 18 through page 8, line 1, “In rejecting claim 1, the Action (page 5) correctly acknowledges that Yokouchi is silent concerning the claimed first glue frame, but alleges that JP ‘ 179 discloses it. However, the person of ordinary skill in the art would not combine Yokouchi with JP ‘179 because Yokouchi’s arrangement has no need for a glue frame. The electrolyte used in Yokouchi’s arrangement is a non-aqueous electrolyte, so it can have a certain compression resistance to prevent the positive and negative active material layers from contacting. Therefore, it is not necessary for the battery based on Yokouchi’s arrangement to use plastic frames”.
	In response,
Like JP ‘179, Yokouchi et al. disclose cases wherein a solid electrolyte is used (col. 14: 62 – col. 15: 3 and col. 1`5: 22-32). Thus, the person of ordinary skill in the art would obviously combine Yokouchi et al. with JP ‘179.


	In response,
	a.	JP ‘179 was not relied upon for disclosing “a spacer layer, disposed on the first active material layer, wherein a horizontal area of the spacer layer is smaller than a horizontal area of the first active material layer, and parts of a top surface of the first active material layer are exposed from the spacer layer”. To address this limitation, the Examiner relied upon the disclosure of Yokouchi et al.
	b.	Both Yokouchi et al. and JP ‘179 are concerned with solid electrolytes, Yokouchi et al. discloses a lithium phosphorous sulfide (col. 15: 22-32 which discloses a combination of lithium sulfide and phosphorous sulfide). JP ‘179 discloses a solid electrolyte comprised of a powder of LiP3S12 (lithium phosphorous sulfide).


	III.	The Applicant, on page 8, lines 9-16, “JP ‘866 also lacks claim l’s spacer layer. JP ‘866’s arrangement uses an electrolyte layer to separate the positive and negative active material layers, so JP ‘866’s arrangement also does not use the spacer layer recited in claim 1. Further, the electrolyte of JP ‘866’s arrangement completely separates the positive and negative active materials, so there is no problem of contact between the positive and negative active materials. For this reason, although JP ‘866 (par. [0010]) mentions the fluidity adhesive (13) from the periphery of each active material and electrolyte to penetrate slightly inside therein, it is the electrolyte that is penetrated, not a spacer layer as in present claim 1”.
	In response,
	JP ‘866 was not relied upon for teaching a spacer. To address this limitation, the Examiner relied upon the disclosure of Yokouchi et al.

	IV.	The Applicant, on page 8, lines 17-23, argue “Moreover, in light of the above, the arrangements of JP ’179 and JP ‘866 have completely different battery packaging structures, and the person of ordinary skill in the art would not be motivated to combine them. Further, even a solid electrolyte as disclosed in the 
	In response,
	While the Examiner has construed the solid electrolyte layer of the Yokouchi et al., JP ‘179 and JP ‘866 as corresponding to a spacer layer, only Yokouchi et al. has been relied upon for a spacer layer separating the positive and negative material wherein the active materials are exposed outside the spacer layer.

	V.	The Applicant, on page 9, lines 1-6, argue, “Moreover, in light of the above, the arrangements of JP ’179 and JP ‘866 have completely different battery packaging structures, and the person of ordinary skill in the art would not be motivated to combine them. Further, even a solid electrolyte as disclosed in the references were considered to correspond to the claimed spacer layer, the solid electrolyte sandwiched between the positive and negative active materials taught in Yokouchi, JP ’ 179 and JP ‘866 completely separate the positive and negative active materials. The active materials disclosed in the references are not exposed outside the spacer layer, in contrast to the present embodiments.”
	In response,


	VI.	The Applicant, on page 9, lines 9-17, argue “Similarly, JP ‘866 further fails to disclose or suggest claim l’s “the protruding part extends to contact and partly cover a top surface of the spacer layer between the spacer layer and the second active material layer.” In FIGS. 1 to 3 of JP ‘866, the position where the fluid adhesive is set is only on the positive active material and the electrolyte does not cover the negative active material. Therefore, any structure in JP ‘866 alleged to correspond to the protruding part is only formed on the negative active material and does not cover anything corresponding to claim l’s spacer layer. Further, in JP ‘866’s arrangement the effects of the fluid adhesive are “improving tightness,” “making batteries with complex shapes easier,” “not limited to the size of the active material of the positive and negative electrodes,” “improving battery repetition” and “easier to be assembled for any component’s locations.” These effects are different from the effects of the protruding part of present claim 1”.
	In response, 
	JP ‘866 discloses that a fluid adhesive is disposed on the peripheral edges of the positive and negative active material and that the flow adhesiveness penetrates 

	VII.	The Applicant on page 10, lines 5-7, “…There is no separate part as indicated by the Action, and there is no so-called protruding part covering the first active material layer; moreover, there is no protruding part is located between the second active material layer and the isolation layer”.
	In response,
	a.	The Examiner assumes that the Applicant’s reference to an “isolation layer” corresponds to the spacer.
	b.	Claim 1 has ne been construed as requiring a separate part.
	c.	The sealant layer, of Huang, that has penetrated the adhesive layer and forming the sealant interface has been construed as a protruding part extending to contact and partly covering a top surface of the spacer (112)  and a second active material (111). The sealant interface is located between the separator (112) and the active material layer (111).

(Previous) DETAILED ACTION
Claim Rejections - 35 USC § 103
3.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
4.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

5.	Claims 1-13 stand rejected under 35 U.S.C. 103 as being unpatentable over Yokouchi et al. (US 9,515,315) in view of JP 2015-76179 (hereafter JP ‘179), and further in view of JP 6-52866 (hereafter JP ‘866) and Huang (US 9,837,651).
Claim 1:	Yokouchi et al. disclose a battery structure, comprising: 

a first active material layer (12), disposed on the first current collector layer (11); 
a spacer layer (3), disposed on the first active material layer (12), a horizontal area of the spacer layer (3) is smaller than a horizontal area of the first active material layer (12), and parts of a top surface of the first active material layer (12) are exposed from the spacer layer (3);
a second active material layer (22), disposed on the spacer layer (3); and 
a second current collector layer (21), disposed on the second active material layer (22)(Figure 1; and col. 9: 50-64). See also entire document.
Yokouchi et al. do not disclose a first glue frame, covering the parts of the top surface of the first active material layer exposed from the spacer layer, wherein the top of the first glue frame has a protruding part, the protruding part extends partly over a top surface of the spacer layer between the spacer layer and the second active material layer.
JP ‘179 in Figures 1, 2A and 5 disclose a first glue frame (30)(paragraphs [0013]-[0026], [0031]-[0032], and [0034]-[0048]. See also entire document.
JP ‘179 further discloses that the frame 30 may have an arbitrary shape (outer shape); a through hoe 30 is formed in the frame; the planar shape of the through hole 30 is equal to that of the battery 1; and that it is preferable that the through hole 33 is set to have a dimension to a accommodate the battery body 1 almost without any gap.

One having ordinary skill in the art would have been motivated to make the modification to provide a lithium-ion battery having a structure where the quality excellent in productivity and easily stabilized in quality (paragraph [0007] and [0083]).
The Yokouchi et al. combination discloses a glue frame but does not disclose a glue frame, covering the parts of the top surface of the active material layer exposed from the spacer layer, wherein a top of the first flue frame has a protruding part, the protruding part extends partly over a top surface of the spacer layer between the spacer layer and the second active material layer.
JP ‘866 in Figure 1 discloses a glue frame (7), covering the parts of a top surface of an active material layer (6, 2) exposed from a spacer layer (3), wherein a top of the first flue frame (7) has a protruding part (paragraph [0010] discloses “…In order to prevent curr3ent concentration, the present invention has an advantage in that, in the present invention, since the flow adhesive penetrates slightly inward from the periphery of each active material and the electrolyte…” The inward penetration of the adhesive would obviously provide the recited protruding part). See also entire document, in particular, paragraph [0007].

One having ordinary skill in the art would have been motivated to make the modification to provide a thin battery that would have had high productivity, capable of absorbing an error in the positioning of parts (paragraphs [0004], [0006] and [0012]).
The Yokouchi et al. combination does not disclose a glue frame having a protruding part, the protruding part extending to contact and partly cover a top surface of the spacer layer between the spacer layer and the second active material layer.
Huang in Figure 9 discloses a glue frame (122) covering parts of a top surface of an active material layer (113’), the glue frame having a protruding part extending partly over a top surface of the spacer layer between the spacer layer and the second active material layer (see below)(col. 7: 48-51; and, col. 4: 31-44). See also entire document.

    PNG
    media_image1.png
    404
    669
    media_image1.png
    Greyscale


Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the glue frame of the Yokouchi et al. by incorporating the glue frame of Huang.
With the modification, the Yokouchi et al. combination would be modified such that the adhesive layer (114 of Huang) would be coated on a top surface of the separator, between the separator and an active material layer (of the Yokouchi et al. combination). The sealant layer 122 (of Huang) would then be provided on an inner surface of the current collector (of the Yokouchi et al. combination). The sealant (of Huang) is diffused into the active material layer, the separator, and the adhesive layer, forming an overlapping interface (as shown in Figure 9 above). The overlapping 
One having ordinary skill in the art would have been motivated to make the modification to provide a bendable, robust electric core for lithium-ion film batteries, which would have been cost-effective, had a simple structure, high capacity, desirable life span and cycle performance, and an improved ability of gas resistance and moisture resistance (col. 2: 25-32).
Claim 2: 	The rejection of claim 2 is as set forth above in claim 1 wherein Yokouchi et al. combination further discloses that a bottom of the first glue frame (30 of JP ‘179) is disposed on the first current collector layer (11 of Yokouchi et al.) and the first glue frame (30 of JP ‘179) enclose a periphery of the first active material layer (11 of Yokouchi et al.) and the spacer layer (3, of Yokouchi et al.). 
Claim 3:	The rejection of claim 3 is as set forth above wherein JP ‘179 in Figure 11 (a) further discloses a second glue frame (70), the top of the second glue frame is adjacent to a second current collector (52) and the second glue frame (70) enclose a periphery of a second material layer (13), the bottom of the second glue frame (70) is adjacent to the first glue frame (30). 
Claim 4:	The rejection of claim 4 is as set forth above in claims 1 and 3 wherein JP ‘179 further discloses that the top of the second glue frame (70) is adjacent to a second current collector (52). 
Claim 5:	The rejection of claim 5 is as set forth above in claim 1 wherein JP ‘179 further discloses a second glue frame (70, in Figure 11(a) and a third glue frame (paragraph [0082], which discloses an adhesive film {corresponding to adhesive films 41a and 42a}), the second glue frame (70) enclose a periphery of a second current collector (52, in Figures 11(a), a bottom of the second glue frame (30) is adjacent to the top of the third glue frame (70), and a bottom of the third glue frame is adjacent to the top of the first glue frame.
The Examiners interpretation of the structural relationship between the three glue frames as disclosed in Figure 11(a) of JP ‘179 is set forth below.

    PNG
    media_image2.png
    432
    784
    media_image2.png
    Greyscale

Claim 6:	The rejection of claim 6 is as set forth above in claims 1 and 5 wherein given that the structural relationship between the glue frames of the Yokouchi et al. is similar to that instantly claimed, the battery structure of the Yokouchi et al. 
Claim 7:	The rejection of claim 7 is as set forth above in claim 1 wherein given that Yokouchi et al. disclose that the first current collector and the second current collector are conductive (i.e. a metal foil), the first current collector or the second current collector of Yokouchi et al. renders obvious a conductive surface of a circuit board. 
Claim 8: 	The rejection of claim 8 is as set forth above in claim 1 wherein the Yokouchi et al. combination, in particular, JP ‘179 discloses that the materials of the first glue frame are resin (which obviously would encompass any resin, including acrylic resin), and that there is no particular limitation on the resin material constituting the frame so long as it can secure sufficient strength for storing and holding the battery inside the frame (paragraph [0031]). This recitation renders obvious the selection of other materials including polyimide, epoxy, or silicone. 
Claim 9: 	The rejection of claim 9 is as set forth above in claims 1 and 3 wherein the Yokouchi et al. combination, in particular, JP ‘179 discloses that the materials of the second glue frame are resin (which obviously would encompass any resin, including acrylic resin), and that there is no particular limitation on the resin material constituting the frame so long as it can secure sufficient strength for storing 
Claim 10: 	The rejection of claim 10 is as set forth above in claims 1 and 5 wherein the Yokouchi et al. combination, in particular, JP ‘179 discloses that the materials of the first glue frame, the second frame and the third glue frame are resin (which obviously would encompass any resin, including acrylic resin), and that there is no particular limitation on the resin material constituting the frame so long as it can secure sufficient strength for storing and holding the battery inside the frame (paragraph [0031]). This recitation renders obvious the selection of other materials including polyimide, epoxy, or silicone. See also paragraph [0082], which discloses an adhesive resin as a third glue frame.
Claim 11:	The rejection of claim 11 is as set forth above in claim 1 wherein the Yokouchi et al. combination discloses that the materials of the spacer layer are selected from polymer material, ceramic material, glass ceramic material or glass fiber material (see Yokouchi et al., col. 14: 62-col. 15: 3, and JP ‘179, paragraph [0030]).
Claim 12:	The rejection of claim 12 is as set forth above in claim 1 wherein Yokouchi et al. (col. 15: 4-50)disclose that the first active material layer, the second material layer and the spacer layer absorb an electrolyte, the electrolyte is liquid electrolyte, or solid state electrolyte (see JP ‘179). 
Claim 13:	The rejection of claim 13 is as set forth above in claim 1 wherein Yokouchi et al. disclose an aluminum foil pouch to accommodate and enclose the battery. 

6.	Claims 14-15 are rejected under 35 U.S.C. 103 as being unpatentable over Yokouchi et al. (US 5,515,315) in view of JP 2015-76179 (hereafter JP ‘179), and further in view of JP 6-52866 (hereafter JP ‘866), and further in view of Huang (US 9,837,651) as applied to claim 1 above, and further in view of Ishida et al. (US 7,166,385).
Yokouchi et al., JP ‘179, JP ‘866 and Huang are as applied, argued and disclosed above, and incorporated herein.
Claims 14 and 15:	The Yokouchi et al. combination does not disclose that an outer surface of the first current collector layer and the second current collector layer further has a protection layer (claim 14); and, wherein the materials of protection layer is selected from polyimide, epoxy, acrylic resin or silicone (claim 15).
Ishida et al. disclose that an outer surface of the first current collector layer and the second current collector layer further have a protection layer, wherein the materials of protection layer is resin (which obviously would encompass an acrylic resin) (col. 3: 56-58 and col. 7: 13-18).
Ishida et al. further disclose that a resin, a polymer or the like can be laminated on the outer surface of the current collector where no active material is disposed. This 
 Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the battery structure of Yokouchi et al. in light of the teaching Ishida et al.
	One having ordinary skill in the art would have been motivated to make the modification to provide a current collector that would have provide an improved reinforcement.

Conclusion
7.	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Examiner Correspondence
8.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS H PARSONS whose telephone number is (571)272-1290.  The examiner can normally be reached on 7-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ula Ruddock can be reached on (571) 272-1481.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Thomas H. Parsons/Examiner, Art Unit 1729 

/ULA C RUDDOCK/Supervisory Patent Examiner, Art Unit 1729